SCHENCK, J., took no part in the consideration or decision of this case.
At the March Term, 1934, Forsyth Superior Court, the defendant herein, James Brown, was tried upon an indictment charging him with burglary in the first degree, C.S., 4232, which resulted in a conviction and sentence of death. From the judgment thus entered, the prisoner gave notice of appeal to the Supreme Court, and was allowed thirty days within which to make out and serve statement of case on appeal, and the solicitor was given twenty days thereafter to prepare and file exceptions or countercase, but nothing has been done towards perfecting the appeal, and the time for serving statement of case on appeal has now expired. No bond was required as the prisoner *Page 748 
was granted the privilege of appealing in forma pauperis. S. v. Stafford,203 N.C. 601, 166 S.E. 734.
The prisoner having failed to make out and serve his statement of case on appeal within the time allowed has lost the right to do so, and the motion of the Attorney-General to docket and dismiss must be allowed (S. v.Johnson, 205 N.C. 610), but this we do only after an examination of the record to see that no error appears on the face thereof, as the life of the prisoner is involved. S. v. Goldston, 201 N.C. 89, 158 S.E. 926.
No error appears on the face of the record. S. v. Edney, 202 N.C. 706,164 S.E. 23; S. v. Hamlet, ante, 568.
Appeal dismissed.
SCHENCK, J., took no part in the consideration or decision of this case.